AUGUSTUS N. HAND, District Judge.
[1-3] The judgment here was for negligence, due to the reckless driving of an automobile, and is in my opinion dischargeable in bankruptcy. The bankrupt was arrested under an order of the state court made prior to the filing of his voluntary petition in bankruptcy in the Eastern district, and is now on the jail limits. That proceeding has pow gone to adjudication, and, under my decision in Matter of Margiasso, 38 Am. Bankr. Rep. 524, 242 Fed. 990, the bankrupt may be released pending his application for a discharge, unless the court is without jurisdiction because the bankruptcy proceedings are not in this district. Under the decision in Re Von Hartz, 142 Fed. 726, 74 C. C. A. 58, 1 would be without jurisdiction, and the amendment of 1910 (Act July 1, 1898, c. 541, 30 Stat. 544, as amended by Act June 25, 1910, c. 412, 36 Stat. 838), which only extended ancillary jurisdiction “in aid of a receiver or trustee,” would mot avail. But that decision has been expressly disapproved by the Supreme Court in Babbitt v. Dutcher, 216 U. S. at page 114, 30 Sup. *222Ct. 372, 54 L. Ed. 402, 17 Ann. Cas. 969. I think, if a bankrupt has the substantive right to relief, there is, under the doctrine of Babbitt v. Dutcher, supra, a remedy in this court ancillary to the proceeding in the Eastern district.
The motion is granted.